Exhibit 10.17
 
Exclusive Advertising Agency Agreement


Party A: Shopping Guide Printing House
 
Party B: Xinyu Xingbang Information Industry Co. Ltd.


After mutual investigation and appraisal, Party A and Party B reach the
following agreement concerning the agency for advertising of the Shopping Guide
News:
 
I. Agency Business
 
Party A authorizes Party B to take charge of and act as the advertising agent of
Party A’s Shopping Guide News (Industry Economy Review Special Issue) for a
period of 3 years starting on July 1, 2012 and terminating on June 30, 2015,
which is published every week and distributed geared to the needs of the
industry.
 
During the valid term of the Contract, Party A shall not authorize the third
party act as advertising agent of the Shopping Guide News as a special issue in
the ceramic industry.
 
II. Agency Mode, Fees & Payment Term
 
1.  
Party B shall fulfill a lump-sum advertising agency of Shopping Guide News
(Industry Economy Review) for a period of 3 years and the annual agency fees for
every year is RMB200,000, RMB200,000 and RMB200,000 respectively, which total to
RMB600,000. The first year fee shall is paid within seven days from the date of
signing. Second year onwards, the fee shall be paid one month before the
contracting period.

2.  
Party B shall take full charge of advertising business of the Shopping Guide
News (Industry Economy Review). Party B shall fix the advertising prices (the
prices shall be accepted by the Printing House). Party B shall bear all expenses
and printing expenditure and paper expenditure.

3.  
After the expiration of the cooperation, Party B shall have the priority over
renewing the Contract under the same conditions. The separate agreement shall be
signed for specific agency conditions whereupon.

 
III. Party A’s Rights and Obligations
 
1.  
Party A shall provide all formalities related to normal publication for the
Shopping Guide News (Industry Economy Review) and guarantee its normal
operation.

2.  
Party A shall give a final review before advertising release in accordance with
the Advertising Law and related national regulations. Party A is entitled to ask
Party B to revise the form of expression of the advertising content that fails
to comply with laws and regulations as well as to provide Party B with necessary
services and guidance for advertising release and business according to law.
Party A shall never interfere with Party B’s decision-making power for normal
advertising business.

3.  
Party A shall edit the text layout of the newspaper.

 
 
 
1/2

--------------------------------------------------------------------------------

 

IV. Party B’s Rights and Obligations
 
1.  
Party B shall undertake and release advertising in accordance with the related
laws and regulations and ensure review carefully as well as submit it to Party A
for review. In case of any economic disputes in advertising business, Party B
shall bear the economic responsibilities of the advertising agency and
advertising release party.

2.  
Party B shall solicit contributions of the advertising and take a preliminary
review.

3.  
Party B shall pay the agency fee timely. In case Party B refuses or delays
payment, Party A is entitled to terminate the Contract unilaterally and to claim
the related payments.

4.  
Party B shall ensure that the advertising drafts for review are provided to
Party A before 15:00 pm two days prior to publication.

5.  
Party B shall mark the words Advertising Agency and telephone number on the
newspaper.

 
V. Liability for Breach of Contract
 
During the Contract, either party that has difficulty in fulfilling the Contract
shall carefully solve it through negotiation. If both parties fail to reach
consensus (Both parties shall not terminate the Contract in the first year,
otherwise considered a default.), the default party shall assume responsibility
for compensation. The specific compensation plan shall be negotiated by both
parties or be solved through civil action. The litigation shall be governed by
the people’s court at the location of Party A.
 
VI. For the matters uncovered hereto, an additional contract shall be made. The
additional contract and the Contract are equally authentic.
 
VII. The Contract is in four counterparts. It shall take effect after the date
of the signature by both parties and the contracting agency fee for the first
year is received.
 
Party A: Shopping Guide Printing Office (Seal)
 
Representative: (Signature)
 
Date: June 29, 2012
 
Signed in: Beijing, China
Party B: Xinyu Xingbang Information Industry Co. Ltd. (Seal)
 
Representative: (Signature)
 
Date: June 29, 2012

 
 
2/2

--------------------------------------------------------------------------------